SHORT, P. J.
The plaintiff in error has filed a motion in the Supreme Court for permission to file, at this time, a new bond amending its original bond filed herein, payable to H. R. Teague, Chickasaw Lumber Company, and Century Insurance Company, Limited, of Edinburg, Scotland, and to any and all other parties adverse to it herein, in the amount and conditioned as required by law, because the Supreme Court, in its opinion adopted, as rendered by Section B of the Commission of Appeals, has held that the appeal bond heretofore filed by the plaintiff in error was and is defective, in that, it is not payable to all adverse parties, and because it was its purpose and intention to file a bond payable to all adverse parties, and believed, in good faith, that it had filed such bond.
Having held that the appeal bond filed by the plaintiff in error is fatally defective, and therefore having declined to discuss the merits of the case, and believing that the law permits the filing of a new bond, under such circumstances, we recommend that the motion be granted, and that the plaintiff in error be given twenty days within which to file with the clerk of the Supreme Court a new bond, duly approved by the proper authorities, as the law provides in such eases.
CURETON, C. .1.
Previous judgment of this court is set aside, and plaintiffs in error given 20 days in which to file a sufficient appeal bond.